889 F.2d 1099
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Norman A. JOHNSON, Petitioner,v.DEPARTMENT OF INTERIOR, Respondent.
No. 89-3236.
United States Court of Appeals, Federal Circuit.
Oct. 10, 1989.

Before MARKEY, Chief Judge, and BISSELL and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. NY34438810542, dismissing Norman A. Johnson's petition for lack of jurisdiction, is affirmed.

OPINION

2
After careful review of the parties' submissions and the record, we are convinced Johnson failed to establish that the Board had jurisdiction.  See 5 C.F.R. Sec. 1201.56(a)(2)(i) (1988) (placing the burden of proving jurisdiction on the appellant).  As a temporary employee in the competitive service, Johnson is not an employee under 5 U.S.C. Sec. 7511(a) (1988) entitled to appeal his termination to the Board.  5 U.S.C. Sec. 7513(d) (1988).


3
Furthermore, Johnson did not establish restoration rights under 5 C.F.R. Sec. 353 (1988) because he was returned to his position after recovering from a work related injury.  See 5 C.F.R. Sec. 353.103(c)(1) (1988).  Accordingly, Johnson's other arguments attempting to show jurisdiction must fail.